UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-6782



VINCENT BRADFORD EARL,

                                              Plaintiff - Appellant,

          versus


LIEUTENANT GOULD,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Graham C. Mullen, Senior
District Judge. (1:03-cv-00109)


Submitted: July 20, 2006                       Decided: July 28, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Vincent Bradford Earl, Appellant Pro Se. Julie M. Kepple, BUNCOMBE
COUNTY SHERIFF’S DEPARTMENT, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Vincent Bradford Earl appeals the district court’s order

denying relief on his claims filed pursuant to the Religious Land

Use and Institutionalized Persons Act, 42 U.S.C. §§ 2000cc -

2000cc-5   (2000).      We   have   reviewed   the   record   and   find   no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.      Earl v. Gould, No. 1:03-cv-00109 (W.D.N.C.

Apr. 11, 2006).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                    - 2 -